Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Claims 1-7, 20-21 have been examined.  Claims 8-19 have been previously canceled. Claim 1 has been amended. Claims 20-21 have been added.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-7, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobbit (US. 20060236119A1) in view of Flatal (US (US. 20110191474A1) and further in view of Ambrien et al. (US. 7,630,908B1 hereinafter Ambrien) 

With respect to claim 1, Bobbit teaches a method for verifying possession of a medication comprising: 
receiving, at a relay server, identifying facial information and prescription information from a mobile device remote from the relay server via a communications network (‘119; Para 0010: a facial recognition scanner (camera) to be mounted on a lapel or in a small adornment and connected to the remote device via wire. However, the biometric scanner may be far enough away from the remote device that non-wired network connection may be more appropriate; as in the operating room situation mentioned below. Whether the biometric scanner is wired or non-wired, it is “connected” to the remote device(s), and information or data from its scan is used by the remote device(s) or transmitted by the remote device(s) to the central (host) unit. Whether wired or non-wired, the remote device(s) and central (host) unit communicate with each other; at least, in so far as the remote device(s) relay biometric identification scan parameters to the central (host) unit, and the central (host) unit relays specific, accumulated, individual data to the remote device(s),;  Para 0012: Specific healthcare data may include such patient specific data as allergies to medication, anesthesia reactions, current medications used and schedules, log of diagnoses, past surgeries, hospitalizations, treatments, etc. The biometric identification recognition data and the patient specific, accumulated, individual data are linked in the central (host) computer and via network communication the specific accumulated, individual data and/or the image of the patient/client identified biometrically via sort-match software are communicated to the remote, mobile, portable communication device(s) carried by the healthcare givers. Each healthcare giver carries a remote mobile, portable communications device.)
Flatal teaches 
analyzing the prescription information, at the relay server, to determine a prescription database system remote from the relay server to be queried (‘474; Abstract: providing a mobile device with web-based access to data objects is disclosed. Authentication information is sent from a mobile device to a relay server. The relay server executes a connection application to establish a connection to a web access server; Para 0027: The authentication information may be received from mobile device 150 at relay server 140 or already be stored at relay server 140 if the mobile device 150 has been recognized by the relay server 140. In this latter instance, the authentication information may be retrieved from a database at the relay server 140 in response to some sort of identifying information from the mobile device); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Bobbit with the technique of relay server of Flatal in order to provide patient facial information and prescription information to the mobile device remote from a relay server via the communications network. Further, the use of relay server to Flatal reference with authentication information would 
  
Flatal/Bobbit does not, but Ambrien teaches 
Sending a query to the prescription database system and receiving patient facial information associated with the prescription information, at the relay server (‘908; Col. 4, lines 33-37: a database containing prescriber information, prescription information, generated prescriptions, and additional information; Col. 37, lines 62-64: the system can be configured to query or extract information from remote databases, i.e. prescription database that may contain the information; Col. 4, lines 25-32: patient name and medication name are entered into the PDA by scanning bar codes via communication occurs over internet and the creation and sending of prescriptions are coordinated by a World Wide Web service; Col. 4, lines 33-37: a database containing prescriber information, prescription information, generated prescriptions, and additional information; Col. 37, lines 62-64: the system can be configured to query or extract information from remote databases, i.e. prescription database that may contain the information); 
determining match information by comparing the identifying facial information with the patient facial information, at the relay server (‘908; Col. 18, lines 18-23: the server engine compares the user-provided information. For example, the server engine compares the registration number of patient information with a list of valid registration numbers and determines whether a match is found.); and 
provide patient facial information and prescription information to the mobile device remote from a relay server via the communications network. Further, the use of relay server to Flatal reference, the comparison of patient identification with prescription information would have been recognized by those of ordinary skill in the art as resulting in an improved system for verifying prescription
Flatal further teaches 
transmitting match information to the mobile device via the communications network without transmitting the patient information to the mobile device (‘474; Para 0030: the user of mobile device 150 is authenticated. The authentication information received by relay server 140 is sent to web access server 160, which authenticates the user based on the provided authentication information. In some embodiments, if the connection between the relay server 140 and the web access server 160 is terminated, the connection may automatically be re-established whereby the authentication information is automatically re-transmitted to the web access server 160 when the connection is re-established.). (‘119; Para 0010: the biometric scanner may be far enough away from the remote device that non-wired network connection may be more appropriate; as in the operating room situation mentioned below. Whether the biometric scanner is wired or non-wired, it is “connected” to the remote device(s), and information or data from its scan is used by the remote device(s) or transmitted by the remote device(s) to the central (host) unit).

With respect to claim 2, the combined art teaches the method of claim 1, Bobbit discloses wherein each of the identifying facial information and the patient facial information include facial characteristic data (‘119; Para 0010). 

With respect to claim 3, the combined art teaches the method of claim 1, Ambrien discloses wherein the prescription information includes at least one of a serial number, a lot number, or a batch number (‘908; Col. 24, lines 35-50: serial number). 

With respect to claim 4, the combined art teaches the method of claim 1, Bobbit discloses wherein the prescription database system comprises a plurality of prescription databases (‘119; Abstract). 

With respect to claim 5, the combined art teaches the method of claim 4, Ambrien discloses further comprising: selecting one of the prescription databases for querying based on location information (‘343; Col. 36, lines 36-54). 

With respect to claim 6, the combined art teaches the method of claim 4, Hanina discloses further comprising: receiving prescription database information from the mobile device via the communications network; and selecting one of the prescription databases for querying based on the prescription database information (‘671; Paras 0025, 0039). 

With respect to claim 7, the combined art teaches the method of claim 4, Haninai discloses further comprising: sequentially querying each of the plurality of prescription databases until patient information is obtained, or until each of the plurality of prescription databases has been queried (671; Paras 0025, 0039). 

With respect to claim 20, the combined art teaches the method of claim 4, further comprising: receiving prescription database information from the mobile device via the communications network; ordering the plurality of prescription databases based on the prescription database information; and sequentially querying the ordered plurality of prescription databases until patient information is obtained, or until all of the ordered plurality of prescription databases have been queried (‘119; Para 0016: intervention orders would be displayed on the mobile, portable communication device for the individual patient).

With respect to claim 21, the combined art teaches the method of claim 4, further comprising: ordering the plurality of prescription databases based on the identifying information; and sequentially querying the ordered plurality of prescription databases until patient information is obtained, or until all of the ordered plurality of prescription databases have been queried (‘119; Para 0016: intervention orders would be displayed on the mobile, portable communication device for the individual patient). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686